Order filed January 16, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00229-CR
                                 ____________

                SHANNON BERNARD JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-3031

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion
was granted and an order to that effect issued.
      In response, we have received documentation that the record was sent to
appellant but have not received the certification from the clerk of the court as to the
date on which delivery of the record to appellant was made.

      Accordingly, we hereby direct the Judge of the 56th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant within fifteen
(15) days of the date of this order; that the clerk of that court certify to this court
the date on which delivery of the record to appellant is made; and that
appellant file his pro se brief with this court within thirty days of that date.



                                    PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.